


110 HR 6496 IH: Iraqi Refugee and Internally Displaced Persons

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6496
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Dingell, Mr. McGovern,
			 Mr. Shays,
			 Mr. Blumenauer,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Schakowsky,
			 Ms. Moore of Wisconsin,
			 Mr. Olver,
			 Mr. Israel,
			 Mr. Welch of Vermont, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To address the impending humanitarian crisis and
		  potential security breakdown as a result of the mass influx of Iraqi refugees
		  into neighboring countries, and the growing internally displaced population in
		  Iraq, by increasing directed accountable assistance to these populations and
		  their host countries, facilitating the resettlement of Iraqis at risk, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Iraqi Refugee and Internally Displaced Persons
			 Humanitarian Assistance, Resettlement, and Security Act of
			 2008.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress.
					Sec. 4. Statements of policy.
					Sec. 5. Humanitarian assistance for vulnerable populations in
				Iraq, IDPs, and Iraqi refugees.
					Sec. 6. Iraqi refugee admissions and processing.
					Sec. 7. International cooperation.
					Sec. 8. Report to Congress.
					Sec. 9. Vulnerable populations in Iraq defined.
				
			2.FindingsCongress finds the following:
			(1)Since the
			 beginning of the war in Iraq, according to the Office of the United Nations
			 High Commissioner for Refugees (UNHCR), more than 2,000,000 Iraqis have fled
			 their homes for neighboring countries to avoid sectarian and other
			 violence.
			(2)According to the
			 UNHCR, there are over 2,700,000 internally displaced people (IDPs) in Iraq,
			 many lacking adequate food, shelter, and other basic services.
			(3)The security
			 situation in several locations within Iraq reduces access to the Iraqi
			 population by Iraqi Government agencies and humanitarian aid providers and
			 greatly limits the provision of aid.
			(4)The Iraq Study
			 group predicted that [a] humanitarian catastrophe could follow as more
			 refugees are forced to relocate across the country and the
			 region..
			(5)The dispersion of
			 Iraqi refugees in poor urban areas of host countries makes it exceedingly
			 difficult for humanitarian agencies to identify and reach these
			 populations.
			(6)Many Iraqis have
			 put their lives and those of their families at risk by working for the United
			 States Government, United States corporations, the United States media, and
			 nongovernmental organizations.
			(7)Since March 2003,
			 the United States has resettled fewer than 8,000 Iraqi refugees, while Jordan
			 and Syria have provided temporary asylum to 2,000,000, and other countries
			 neighboring Iraq have received tens of thousands more.
			(8)Since March 2003,
			 Sweden has accepted 40,000 Iraqi refugees, and Denmark evacuated and resettled
			 370 Iraqi interpreters and other Iraqis who worked for Danish troops prior to
			 the Danish contingent’s departure from Iraq last year.
			(9)Current United
			 States policies governing the processing of refugees constrain United States
			 Government agencies from expediting the screening processes and increasing the
			 number of Iraqis accepted into the United States.
			(10)The massive flow
			 of Iraqi refugees into neighboring host countries has overwhelmed existing
			 social, economic, and security capacities of such countries.
			(11)While Iraqi
			 refugees and IDPs are disproportionately made up of vulnerable populations,
			 many other segments of the Iraqi population at large are also
			 vulnerable.
			(12)Increasing
			 poverty and despair among displaced populations may provide fertile ground for
			 extremist ideologies to take root and possible recruitment by extremist
			 groups.
			(13)The humanitarian
			 crisis in Iraq and neighboring countries threatens to destabilize the entire
			 region.
			(14)United States
			 policy is to admit at least half of the refugees referred by the UNHCR. In
			 2007, the UNHCR referred more than 10,000 cases to the United States, and the
			 United States resettled 1,608 Iraqi refugees. The United States has pledged to
			 admit 12,000 Iraqi refugees in 2008.
			(15)In 2008, the Government of Iraq has
			 dedicated $18 million to its Ministry of Displaced and Immigration and offered
			 $25 million to neighboring countries hosting Iraqi refugees, even as the
			 Government of Iraq is predicting it will likely generate more than $32 billion
			 in oil revenues in 2008 alone.
			(16)The United States
			 has yet to disclose a long-term comprehensive strategy to address this
			 humanitarian and security crisis.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)Iraqi refugees and
			 IDPs will have an impact on the security of the region and the short- and
			 long-term effects of their displacement must be considered within overall
			 United States Iraq policy and be addressed at the highest levels of
			 Government;
			(2)it is in the
			 United States’ humanitarian and national interests to demonstrate its
			 commitment to resettle Iraqi refugees and IDPs and to work with other
			 governments, including the member states of the Organization for Security and
			 Cooperation in Europe, to encourage them to do the same; and
			(3)the United States
			 should express its gratitude and support to host countries for providing
			 humanitarian assistance to Iraqi refugees, as well as to those countries that
			 have already resettled Iraqi refugees.
			4.Statements of
			 policyThe following shall be
			 the policies of the United States:
			(1)To lead an
			 initiative to provide for the relief of vulnerable populations in Iraq,
			 including IDPs, and Iraqi refugees in neighboring countries and to take the
			 lead in funding assistance requests from the UNHCR, other humanitarian
			 agencies, and international organizations by funding at levels well above the
			 traditional United States share, and to assist in the resettlement of Iraqi
			 refugees.
			(2)To develop immediately a long-term
			 comprehensive strategy for Iraq in coordination with the Government of Iraq and
			 host countries, the United Nations, and nongovernmental organizations to meet
			 the humanitarian and security needs of Iraqi refugees and IDPs and to establish
			 within the Executive Office of the President a Special Coordinator for Iraqi
			 Refugees and Internally Displaced Persons to ensure expeditious and effective
			 implementation of such a strategy.
			(3)To work with the
			 Government of Iraq, the United Nations, and nongovernmental organizations to
			 help the Government of Iraq improve its capacity and ability to provide relief
			 for IDPs and other vulnerable populations in all communities throughout Iraq
			 and to provide assistance to Iraqi refugees in neighboring countries.
			(4)To commit to
			 working with international partners, including the United Nations, donor
			 countries, international financial institutions, international and indigenous
			 nongovernmental organizations, and other international organizations to assist
			 in providing for the emergency, medium-, and long-term humanitarian needs of
			 vulnerable populations in Iraq, including IDPs, and Iraqi refugees in
			 neighboring countries.
			5.Humanitarian
			 assistance for vulnerable populations in Iraq, IDPs, and Iraqi
			 refugees
			(a)In
			 generalWith respect to
			 vulnerable populations in Iraq, including IDPs, and with respect to each
			 country containing a significant population of Iraqi refugees, including
			 Jordan, Syria, Turkey, Lebanon, Egypt, and Iran, the Secretary of State shall
			 provide bilateral assistance to such countries, as appropriate under United
			 States law, or funding to international organizations and nongovernmental
			 organizations in accordance with subsection (b) that are working in such
			 countries, to provide such refugees and IDPs with humanitarian assistance,
			 including adequate food, shelter, clean drinking water, sanitation, health
			 care, education, and protection.
			(b)Assistance and
			 fundingAssistance and funding under subsection (a) shall be in
			 the form of—
				(1)contributions to
			 the UNHCR that are not less than 50 percent of the amount requested by the
			 UNHCR and other international organizations providing humanitarian assistance
			 to vulnerable populations in Iraq, including IDPs, and to Iraqi refugees in
			 neighboring countries, for 2008, 2009, and 2010 for aid to Iraqi refugees and
			 IDPs;
				(2)contributions to the
			 International Federation of the Red Cross and Red Crescent, other
			 nongovernmental organizations, and other international organizations working in
			 such countries to provide aid to vulnerable populations in Iraq, including
			 IDPs, and to Iraqi refugees in neighboring countries; and
				(3)technical
			 assistance to relevant ministries of the Government of Iraq, contingent on
			 substantially increased Government of Iraq funding of assistance programs for
			 vulnerable populations in Iraq, including IDPs, and for Iraqi refugees in
			 neighboring countries, together with appropriate monitoring mechanisms.
				(c)Special
			 provisions relating to vulnerable populations, IDPs, and Iraqi
			 refugeesThe Secretary of
			 State shall make every effort to ensure that the humanitarian needs of
			 vulnerable populations in Iraq, including IDPs, and Iraqi refugees in
			 neighboring countries are met, including increased resources to improve the
			 registration capabilities of nongovernmental organizations for such vulnerable
			 populations, including IDPs, and such refugees, adequate food, shelter, clean
			 drinking water, sanitation, health care, education, and protection.
			(d)Authorizations
			 of appropriations
				(1)In
			 generalThere is authorized
			 to be appropriated $700,000,000 for each of fiscal years 2009, 2010, and 2011
			 to carry out this section. Amounts appropriated pursuant to this authorization
			 shall be in addition to amounts otherwise available for such purposes.
				(2)For
			 Jordan
					(A)In
			 generalIn addition to
			 amounts authorized to be appropriated pursuant to subsection (d)(1), there is
			 authorized to be appropriated $500,000,000 for fiscal year 2009 to Jordan to
			 provide humanitarian assistance to Iraqi refugees and to provide the necessary
			 infrastructure to support both the needs of Iraqi refugees and the Jordanian
			 people, such as for housing, educational facilities, health clinics, improved
			 access to water resources and sanitation facilities and related social
			 services.
					(B)Cooperation and
			 monitoringIn cooperation
			 with the Government of Jordan, appropriate monitoring and transparency
			 mechanisms shall be established to ensure that funds appropriated pursuant to
			 subparagraph (A) are being effectively administered.
					6.Iraqi refugee
			 admissions and processing
			(a)Numerical
			 limitationsIn addition to
			 the numerical limitations provided for under subsections (a) and (b) of section
			 207 of the Immigration and Nationality Act (8 U.S.C. 1157), the number of
			 refugees who may be admitted during fiscal years 2009, 2010, and 2011 under
			 subsection (c) of such section shall be increased by not fewer than 20,000 for
			 the purpose of admitting refugees who—
				(1)are citizens or
			 nationals of Iraq; and
				(2)became refugees on or after March 19,
			 2003.
				(b)Processing
			 personnel increaseBy not later than September 30, 2009, the
			 Secretary of State, in coordination with the Secretary of Homeland Security,
			 shall, subject to the availability of appropriations for such purpose, have
			 increased by 100 percent the number of Federal personnel in Iraq (and in other
			 countries in the region, where appropriate) who are conducting security reviews
			 of Iraqis who have applied for admission to the United States as refugees above
			 the number of such personnel conducting such reviews on the date of the
			 enactment of this Act.
			(c)AuthorizationThere
			 are authorized to be appropriated to carry out this section such sums as may be
			 necessary for fiscal years 2009 through 2011.
			7.International
			 cooperationThe Secretary of
			 State, in cooperation with the Secretary of Homeland Security, shall work with
			 the international community, including the United Nations, the Organization for
			 Security and Cooperation in Europe, the European Union, the Gulf Cooperation
			 Council, the Arab League, the Organization of American States, the Association
			 of Southeast Asian Nations, and others to establish mechanisms to
			 provide—
			(1)financial
			 assistance to vulnerable populations in Iraq, including IDPs, and to Iraqi
			 refugees in neighboring countries through bilateral assistance to host
			 governments or through international organizations that are working directly
			 with such populations, including IDPs, and such refugees;
			(2)technical and
			 financial assistance to international organizations in order to process
			 refugees; and
			(3)increased attention
			 to and advocacy on behalf of vulnerable populations in Iraq, including IDPs,
			 and Iraqi refugees in neighboring countries by continuing to strongly support
			 the work of United Nations agencies and international organizations providing
			 protection and assistance.
			8.Report to
			 CongressNot later than 180
			 days after the date of the enactment of this Act and every six months
			 thereafter, the Secretary of State and the Secretary of Homeland Security shall
			 submit to the Committee on Foreign Affairs of the House of Representatives and
			 the Committee on Foreign Relations of the Senate a report regarding
			 implementation of this Act, including—
			(1)information concerning assistance and
			 funding to host countries and international organizations and nongovernmental
			 organizations pursuant to section 5, and accountability reports regarding how
			 such funds are being expended;
			(2)information
			 concerning measures taken by the United States to increase its capabilities to
			 process Iraqi IDPs and refugees for resettlement and the number of those IDPs
			 and refugees resettled under section 6;
			(3)an evaluation of
			 the effectiveness of measures implemented by agencies of the Government of Iraq
			 to provide direct assistance to vulnerable populations in Iraq, including IDPs,
			 and Iraqi refugees in neighboring countries; and
			(4)information
			 concerning progress on the implementation of the long-term comprehensive
			 strategy described in section 4(2).
			9.Vulnerable
			 populations in Iraq definedIn
			 this Act, the term vulnerable populations in Iraq includes
			 Iraqis from ethnically mixed families, women at risk, unaccompanied children
			 and adolescents, the elderly, Iraqis with serious medical needs, survivors of
			 violence or torture, Iraqis who are members of religious or other minority
			 groups, including Chaldo Assyrian Christians, Sabian Mandaens, Yazidis, Jews,
			 and Baha’is, and any other group determined to vulnerable by the Secretary of
			 State in consultation with the UNHCR.
		
